Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by Registrantx Filed by a Party other than the Registranto Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under § 240.14a-12 AIR METHODS CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: The Exclusive Airborne Health Care CompanySince 1980 Air Methods Corporation Denver/Centennial Airport NASDAQ/GSMS:AIRM June [], 2008 TO THE STOCKHOLDERS OF AIR METHODS CORPORATION: You are cordially invited to attend the 2008 Annual Meeting of Stockholders of Air Methods Corporation to be held on Tuesday, July 1, 2008, at the Company’s corporate offices, 7211 South Peoria Street, in Englewood, Colorado, at 1:30 p.m., Mountain Time. The purpose of the Annual Meeting is to consider and vote upon (i) the election of Samuel H. Gray, Morad Tahbaz, and Aaron D. Todd to Class II directorships; and (ii) the adoption of an amendment to the Company’s Certificate of Incorporation, as amended, to increase the aggregate number of authorized shares from 21,000,000 to 55,000,000 shares, consisting of an increase in the number of authorized shares of common stock from 16,000,000 to 50,000,000 shares.In addition, we will allow time at the Meeting to review fiscal year 2007 accomplishments and goals for the future. Our record-date stockholders who directly hold a stock certificate may vote shares electronically or telephonically through our transfer agent, American Stock Transfer and Trust Company, via the internet address www.voteproxy.com or by telephoning 1-800-PROXIES (1-800-776-9437).Voting options for stockholders whose shares are held in an account with a broker-dealer will depend on that broker-dealer’s technology.For such stockholders, you will find instructions printed on the enclosed proxy.Proxies not containing such instructions must be voted by mail.Please respond promptly to the proxy regardless of which voting method you use.Should you receive more than one proxy because your shares are registered in different names and addresses, each proxy should be signed and returned to ensure that all of your shares are voted. Thank you for your consideration. FOR THE BOARD OF DIRECTORS, GeorgeW. Belsey Chairman of the Board PLEASE RESPOND PROMPTLY TO THE ENCLOSED PROXY TO ENSURE THAT YOUR SHARES ARE VOTED.IF RESPONDING BY REGULAR MAIL, PLEASE VERIFY THE PROXY IS SIGNED AND DATED.A BUSINESS REPLY ENVELOPE IS ENCLOSED FOR YOUR CONVENIENCE.NO POSTAGE IS REQUIRED IF YOU MAIL THIS PROXY FROM ANYWHERE IN THE UNITED STATES. (THIS PAGE INTENTIONALLY LEFT BLANK) The Exclusive Airborne Health Care CompanySince 1980 Air Methods Corporation Denver/Centennial Airport NASDAQ/GSMS:AIRM NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JULY 1, 2008 TO THE STOCKHOLDERS OF AIR METHODS
